FILED
                           NOT FOR PUBLICATION                                 JAN 20 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RANDALL D. BUCKLEY, an individual                No. 10-56180
man,
                                                 D.C. No. 3:09-cv-00064-DMS-
              Plaintiff - Appellant,             WMC

  v.

COUNTRYWIDE HOME LOANS INC, a                    ORDER
New York corporation and
COUNTRYWIDE FINANCIAL
CORPORATION, a Delaware corporation,

              Defendants - Appellees.


                   Appeal from The United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                        Argued and Submitted January 9, 2012
                               Pasadena, California

Before: REINHARDT and W. FLETCHER, Circuit Judges, and BREYER*, District
Judge.*



       *
            The Honorable Charles R. Breyer, U.S. District Judge for the
Northern District of California, sitting by designation.

       **    This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      On the assumption that changes to the initial written disclosures were routinely

made orally, we affirm without prejudice the district court’s decision denying class

certification. The District Court may, however, wish to conduct further proceedings

regarding the actual practice of Countrywide, including whether logs were kept of

calls relating to such changes, and may permit plaintiff to conduct further discovery

toward that end.

AFFIRMED.